Citation Nr: 0938933	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-29 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected major depressive disorder (MDD) with 
symptoms of posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1940 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the RO that 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective on October 21, 2002.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the October 21, 2002 effective date of the grant of 
service connection, the service-connected PTSD is shown to be 
manifested by circumstantial speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
long-term and short-term memory, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing or maintaining effective work and social 
relationships, but not flattened affect or impaired judgment.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent but not higher, for the service-connected MDD with 
symptoms of PTSD are met for the period of appeal.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.130 
including  Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The Board notes that in a January 2008 notice of 
disagreement, the Veteran asserted that his symptoms were 
consistent with a 50 percent evaluation.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

However, when the question for consideration is entitlement 
to a higher initial rating assigned following the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

The initial 30 percent for the Veteran's MDD with symptoms of 
PTSD has been assigned under Diagnostic Code 9411.  However, 
the actual criteria for rating the Veteran's disability are 
set forth in a General Rating Formula for evaluating 
psychiatric disabilities other than eating disorders.  See 38 
C.F.R. § 4.130 (2009).  

Pursuant to the General Rating Formula a 30 percent is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A rating of 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2009).  

The Veteran in this appeal demonstrates occupational and 
social impairment with reduced reliability and productivity 
reflective of a 50 percent disability rating, as indicated in 
VA treatment records, lay statements, and examination 
records.  

For example, the December 2003 VA examination noted that the 
Veteran demonstrated evidence of circumstantial speech.  The 
examiner also noted that the Veteran showed "flight of 
ideas" or "loose associations."  The examiner indicated 
that the Veteran suffered some degree of memory impairment 
and that his reasoning and abstract thinking were in the 
impaired range.  

The Veteran showed organizational problems demonstrating a 
difficulty in understanding complex commands.  The examiner 
noted that the Veteran's mood was pessimistic.  

In a June 2009 letter, the Veteran indicated that he had 
difficulty sleeping due to nightmares.  He noted that his 
short and long-term memory loss makes him confused and angry 
triggering panic attacks.  He further noted that he fears 
contact with others.  Finally he indicated that he forgets to 
complete tasks.  

Lay evidence in the form of statements or testimony by a 
claimant is competent to establish evidence of symptomatology 
where symptoms are capable of lay observation.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In this case, the Board finds the Veterans June 2009 
statement regarding his psychiatric symptomatology to be 
credible.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The December 2003 VA examination indicates that the Veteran 
was assigned a GAF score of 55, which is reflective of 
moderate symptomatology contemplated in a 50 percent rating.  

Given these facts, the Board finds that the service-connected 
PTSD warrants the assignment of a 50 percent rating, but not 
higher, for the period of the appeal.  

The evidence does not demonstrate flattened affect or 
impaired judgment.  However, the Veteran has met the 
remaining criteria for assignment of a 50 percent rating.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

Finally the Board notes that the Veteran has limited his 
appeal to 50 percent, so his potential entitlement to a 70 or 
100 percent rating need not be explored.  See AB, supra.  



ORDER

An increased initial rating of 50 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling the award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


